                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLORADO
                             Judge William J. Martínez

Civil Action No. 19-cv-1242-WJM-KMT

WALTER STRICKLIN, an individual,

      Plaintiff,

v.

BROCK BORDELON, M.D., an individual,
MATTHEW BURKHOLDER, P.A.-C, an individual,
JOHN WILLIAMS JR., M.D., an individual,
NICOLE MASON, R.N., an individual,
BARBARA CARRIS, R.N., an individual
SARAH MEYER, an individual,
CATHOLIC HEALTH INITIATIVES COLORADO,
d/b/a PENROSE HOSPITAL, a Colorado corporation,

      Defendants.


      ORDER DENYING PLAINTIFF’S MOTION TO AMEND THE COMPLAINT


      This matter is before the Court on Plaintiff Walter Stricklin’s November 27, 2019

Motion to Amend the Complaint (the “Motion”) (ECF No. 42). Defendant Brock

Bordelon (“Bordelon”) filed a Response to the Motion (the “Response”) on Decem ber

11, 2019 (ECF No. 45), and Plaintiff filed a Reply on December 16, 2019 (ECF No. 46).

For the reasons that follow, the Motion is denied.

                                   I. BACKGROUND

A.    Plaintiff’s Original Complaint

      On April 29, 2019, Plaintiff filed a Complaint against the above-captioned

Defendants (ECF No. 1). Plaintiff’s claims arise from an incident that occurred during a
surgery performed on January 17, 2018 at Defendant Penrose Hospital (“Penrose”),

during which all individual Defendants were present in the operating room (“OR”). (Id.)

       In the Complaint, Plaintiff alleges as follows: On January 17, 2018, Plaintiff was

admitted to Penrose for a planned outpatient laparoscopic hernia surgery. (Id. ¶ 17.)

Plaintiff was 63 years old at the time of this surgery, is a retired firefighter, and currently

works as an Occupational Health and Safety Administration safety officer. (Id. ¶ 18.)

       Bordelon is a surgeon licensed to practice medicine in the state of Colorado, and

was the “primary surgeon” for Plaintiff’s hernia surgery. (Id. ¶¶ 3, 19.) Defendant

Burkholder (“Burkholder”) is a physician assistant certified to practice medicine in the

state of Colorado, and was the “assisting surgeon” for Plaintiff’s surgery. (Id. ¶¶ 4, 19.)

Defendant Williams (“Williams”) is an anesthesiologist licensed to practice medicine in

the state of Colorado, and was the anesthesiologist for Plaintiff’s surgery. (Id. ¶¶ 5, 19.)

Defendants Mason (“Mason”) and Carris (“Carris”) are registered nurses certified to

practice nursing in the state of Colorado, are employees of Penrose, and were the

nurse circulators for Plaintiff’s surgery. (Id. ¶¶ 5–6, 20–21.) Defendant Meyer

(“Meyer”), also an employee of Penrose, was the OR technician for Plaintiff’s surgery.

(Id. ¶¶ 3, 20–21.) At all times relevant to this action, Defendants “held [themselves] out

as and warranted [themselves] to the public as . . . competent, careful, and

experienced” in their respective fields. (Id. ¶¶ 3–8.)

       Plaintiff was positioned on the operating table by Bordelon, Williams, Carris, and

Mason. (Id. ¶ 22.) Plaintiff was initially positioned “supine” (i.e., on his back) on the

operating table. (Id. ¶ 24.) Plaintiff’s position was “verified by Bordelon and Williams.”



                                               2
(Id. ¶ 22.) Plaintiff was placed under general anesthesia and thereby rendered

unconscious for his surgery. (Id. ¶ 23.)

       Bordelon then commenced surgery. (Id. ¶ 24.) Bordelon inserted multiple

trocars (i.e., “sharp-pointed surgical instrument[s] . . . used to puncture the wall of a

body cavity and withdraw fluid”)1 into Plaintiff’s abdomen, insufflated the abdomen with

carbon dioxide, and began attempting to repair Plaintiff’s hernia. (Id. ¶ 25.) At some

point during the surgery, Plaintiff was rolled to his right and placed into “a slight

Trendelenburg position, a position in which the body is laid supine and the head lower

than the feet by 15 to 30 degrees.” (Id. ¶ 26.) From the Trendelenburg position,

Plaintiff fell off of the operating table to his right, with a needle and a piece of mesh still

in his abdomen. (Id. ¶ 27.) Plaintiff fell face-first onto the floor and into the IV stand.

(Id. ¶ 28.) At this point, Plaintiff’s surgery was aborted and he was taken by stretcher to

receive CT scans in order to assess his injuries. (Id. ¶ 30.) The CT scans showed left

and right maxillary sinus fractures. (Id. ¶ 30.) Thereafter, Plaintiff was returned to the

OR in order for the needle and mesh, which at that point were still in his abdomen, to

be removed. (Id. ¶ 31.)

       On January 18, 2018, Plaintiff returned to the OR and successfully underwent

the hernia surgery. (Id. ¶ 34.) The following day, January 19, Plaintiff received a

traumatic brain injury evaluation, which revealed that Plaintiff had post-concussive

symptoms, facial pain, headaches, and difficulty with full-sentence recall. (Id. ¶ 36.)

Plaintiff was discharged from Penrose later that day. (Id. ¶ 37.)

       1
         Trocar, MEDICAL DICTIONARY – THE FREE DICTIONARY,
https://medical-dictionary.thefreedictionary.com/trocar (last visited Jan. 13, 2020).

                                                 3
       Plaintiff subsequently developed chronic pain in his shoulder, face, jaw, and

neck. (Id. ¶ 38.) In February 2018, he was put on a 12-week physical therapy plan in

order to mitigate this pain. (Id. ¶ 39.) In March 2018, Plaintiff was diagnosed with

swelling in the extremities and a sinus infection, the latter of which occurs frequently

after maxillary sinus fractures such as those suffered by Plaintiff. (Id. ¶ 40.) In April

2018, Plaintiff had his physical therapy regimen increased to two times per-week. (Id. ¶

41.)

       In May 2018, Plaintiff received an MRI on his right shoulder, due to increasing

pain and limited mobility. (Id. ¶ 42.) That MRI showed “partial articular surface tearing,

acromioclavicular joint arthrosis, and a small amount of additional fluid in the

subacromial subdeltoid bursa.” (Id. ¶ 43.)

       As a result of Plaintiff’s fall from the operating table, Plaintiff to date “has

difficulty with normal functions, including inability to sleep and eat adequately.” (Id. ¶

44.) Also as a result of Plaintiff’s fall, Plaintiff “was forced to miss a substantial amount

of work,” and at least for a time was “incapable of performing work around his house.”

(Id. ¶¶ 45–46.)

       Plaintiff brings medical negligence claims against Bordelon, Burkholder, and

Williams; negligence claims against Mason, Carris, Meyer; and a corporate negligence

claim against Penrose. (ECF No. 1 ¶¶ 51–91.) At some point during the pendency of

this litigation, however, Plaintiff settled with Penrose, Mason, Carris, and Meyer. (ECF

No. 45 at 7.)




                                               4
B.       Plaintiff’s Motion

         In Plaintiff’s Motion, he seeks to allege an additional claim against Bordelon.

Through what is commonly referred to as the “captain of the ship” (“COS”) doctrine,

Plaintiff now seeks to impose vicarious liability on Bordelon for the alleged negligence

of the other individual Defendants present in the OR during Plaintiff’s surgery. (Id. at

9–13.)

         The Scheduling Order entered by United States Magistrate Judge Kathleen M.

Tafoya prescribed a Deadline for Joinder of Parties and Amendment of Pleadings of

August 28, 2019. (ECF No. 24.) Plaintiff filed his Motion to Amend the Complaint on

November 27, 2019, nearly three full months after the deadline to do so. (ECF No. 42).

                                     II. ANALYSIS

         Because Plaintiff’s Motion was filed after the Scheduling Order deadline, Plaintiff

must show “good cause” for seeking modification of the Scheduling Order under

Federal Rule of Civil Procedure 16(b)(4). Gorsuch, Ltd., B.C. v. Wells Fargo Nat’l Bank

Ass’n, 771 F.3d 1230, 1240 (10th Cir. 2014). Plaintif f also must satisfy Federal Rule of

Civil Procedure 15. Id. The Court finds that Plaintiff has failed to demonstrate good

cause under Rule 16(b)(4) for amending his Complaint, and as such, his Motion to

Amend the Complaint will be denied.

         As Plaintiff recognizes, Rule 16(b)(4) “requires [Plaintiff] to show the scheduling

deadlines cannot be met despite [Plaintiff’s] diligent efforts.” Id. “Rule 16's good cause

requirement may be satisfied, for example, if a plaintiff learns new information through

discovery or if the underlying law has changed.” Id.



                                               5
       Plaintiff argues that information recently learned through discovery excuses the

lateness of the amendment he seeks. (ECF No. 42 at 7.) In particular, Plaintif f points

to 1) information obtained from Bordelon’s November 13, 2019 deposition (id. at 2); 2)

information obtained from Williams’ November 15, 2019 deposition (id. at 3); and 3) a

“Surgical Preference Card” (“SPC”) disclosed by Penrose, Mason, Carris, and Meyer on

October 23, 2019 (id. at 4).

       Plaintiff argues that this newly discovered evidence revealed the previously

unknown facts (or bases for the legal conclusion) that Bordelon “had the right to control

the nursing staff with respect to [Plaintiff’s] positioning and security, . . . had assumed

control and direction of the operating room when [Plaintiff] fell,” and therefore that he

was the “captain of the ship,” and “is vicariously liable for the acts and omissions of the

surgical team.” (Id. at 5.) Plaintiff argues that because this information was discovered

past the deadline set out in the Scheduling Order, there is good cause for his untimely

attempt to amend the Complaint. (Id. at 6–7.) The Court disagrees.

A.     Plaintiff’s Newly Discovered Evidence

       1.     Bordelon’s Deposition Testimony

       At his November 13, 2019 deposition, Bordelon testified in relevant part as

follows:

              Q:     With your preference card, you have the ability to
                     control what the nurses do to some extent before
                     surgery; is that true?

              A:     I do have the ability to control some of what they do
                     but, again, I do not have supervisory capacity over
                     them.



                                              6
...

Q:    So, absent a nurse’s fear that you would do the wrong
      thing, that you would harm the patient, again, with
      patient safety being the Number 1 thing on mind,
      absent those circumstances, if you asked a nurse to
      do something in the operating room during surgery,
      would expect him or her to do that?

A:    Typically I would. It doesn’t always happen.

...

Q:    And so in terms of passing instruments, those are
      things that you are directing the [physician assistant
      (here, Williams)] to do?

A:    Yes.

Q:    Okay, and he is under your supervision?

A:    Yes, he is under my supervision.

...

Q:    And it was your decision to adjust the trocars, right?

A:    Yes.

Q:    And although you didn’t physically adjust the trocars,
      you were dictating to somebody to do that, true?

A:    Yes.

...

Q:    And I’m not asking specifically about that. I’m asking
      in general. [Plaintiff] is prepped for surgery based in
      part on your preference on the surgery card, right?

A:    Yes.

Q:    During surgery, [Plaintiff] is repositioned on the table
      at your direction, right?


                              7
              A:    That is correct.

              Q:    During surgery, the trocars need to be repositioned,
                    which is done at your direction, true?

              A:    Correct.

              Q:    And, after all of that, [Plaintiff] fell off the table,
                    correct?

              A:    That’s correct.

Id. at 2–3.

       2.     Williams’ Deposition Testimony

       At his November 15, 2019 deposition, W illiams testified in relevant part as

follows:


              Q:    In your experience working in the operating room as
                    an anesthesiologist alongside general surgeons,
                    again, in your experience, if a surgeon gives orders
                    before or during surgeries, would you expect those
                    orders to be followed?

              A:    Within reason, yes, so if it’s a reasonable request,
                    you would try—anyone in the OR would try to
                    accommodate the surgeon to make it easier, more
                    accessible for them to perform the job that they’re
                    doing.

              ...

              Q:    Before surgery, who determines how a patient will be
                    positioned for a given surgery?

              A:    The surgeon puts their request for the position for that
                    surgical case in the booking form that they fill out
                    beforehand, is my understanding.

              ...



                                               8
                Q:    So based on your experience in looking at these
                      forms, if a surgeon, absent some concern for safety,
                      wants a patient positioned in A Position versus B
                      Position, the surgeon can direct that? Is that fair?

                A:    I think that’s correct, yes, because they know what
                      they’re going to need for access during surgery so,
                      therefore, they’re the ones that would make the
                      request for the position that would be needed.

                ...

                Q:    Okay, and who is in charge of direction that the
                      patient be repositioned?

                A:    The surgeon requests it, you know, and in this case
                      as well, but, you know, you mentioned is it common.
                      With every appendectomy, every cholecystectomy,
                      for those patients you do—their position is—they’re
                      supine but their position is changed during the course
                      of the operation.

                ...

                Q:    Nevertheless, in the operating room if [Bordelon]
                      gives the nurses an[ ] instruction or asks them to do
                      something or tells them to do something that . . .
                      would not cause or potentially cause harm to the
                      patient, you would expect the nurses to follow that
                      direction based on your experience in the OR, true?

                A:    Yeah, within reason, yes.

(Id. at 3–4.)

       3.       The SPC

       As previously mentioned, on October 23, 2019, Penrose, Mason, Carris, and

Meyer “disclosed Defendant Bordelon’s [SPC] for [Plaintiff’s] surgery.” (Id. at 4.) The

“[SPC] is a document that surgeons use to direct and instruct the surgical team.” (Id. at

4.) “The [SPC] is tremendously detailed, right down to the type of sutures, gowns, and


                                             9
forceps that Defendant Bordelon wanted to use during [Plaintiff’s] procedure. It also

addresses patient positioning.” (Id. at 4.)

        Plaintiff also asserts as follows with respect to the SPC:

               In the section [of the SPC] labeled “Preference Card
               Positioning Information” Defendant Bordelon direct the staff
               with respect to [Plaintiff’s] positioning and security. He
               directed the staff to place [Plaintiff’s] arms “tucked at side,”
               legs “straight,” body “supine,” and to use a “cloth tape”
               safety strap.

(Id. at 4.)

        Plaintiff argues that the SPC demonstrates that “Bordelon had the right,

authority, and means to control each and every aspect of [Plaintiff’s] positioning and

security during surgery.” (Id. at 4.)

B.      The “Captain of the Ship” Doctrine

        The COS doctrine was established, as a matter of Colorado law, by the Colorado

Supreme Court in Beadles v. Metayka, 311 P.2d 711 (Colo. 1957) (en banc). The facts

of Beadles are remarkably similar to those of the instant case:

               [T]he plaintiff had been placed [on his back] on the operating
               table and had been rendered unconscious by anesthetic. . . .
               The [anesthesiologist] was engaged in checking respiration,
               pulse and other related matters concerning the patient and
               making a record thereof. An orderly . . . was at the foot of
               the operating table, and the [anesthesiologist] was at the
               [plaintiff’s] head.

               [The surgeon] entered the room and, although not being fully
               gowned and requiring a nurse to tie his gown, gave orders to
               place the patient on his side, which the orderly proceeded to
               do. The orderly was holding the plaintiff by the hips in the
               position as directed when he was then told to “get a strap’ or
               “strap the patient.” Whereupon the surgeon turned to have
               his gown tied, and the [anesthesiologist] turned her head
               and began making entries on the chart. The orderly left the

                                              10
              side of the operating table to get the strap as directed. The
              patient then fell to the floor and was injured.

Id. at 712–713.

       In Beadles, the defendant surgeon “admit[ted] that as the chief surgeon he was

in command during the operation, but contends that his responsibility did not begin until

the start of the operation.” Id. at 713. The court explained that “[u]nder the admittedly

complex activity in an operating room it cannot be stated as a matter of law the exact

moment at which the responsibility of the surgeon begins. . . . [T]he point at which the

surgeon assumes supervision and direction in the operating room is the crux of the

problem, not the time when he begins to operate on the patient.” Id. at 713.

       The court approved of the following instruction that was given to the jury at trial:

              You are instructed that in the operating room the surgeon is
              master, and has exclusive control over the acts of the
              orderly and nurse, and is responsible for the negligence, if
              any, of the orderly or nurse, during the time the patient is
              being prepared for the operation in the operating room in
              accordance with the instructions of the surgeon, and in the
              presence of the surgeon.

Id. at 714 (emphasis added).

       The court did note that it could “perceive some situations to which the [jury]

instruction would not apply as a general proposition of law[,] [b]ut [that] the [trial] court

was instructing the jury with this particular state of facts in mind.” Id. at 714.

       Given the above, and contrary to what Plaintiff seems to suggest, the dispute in

Beadles with respect to the COS doctrine did not center around whether an operating

surgeon, as a general matter, has control over the operating room staff. See id. at

712–714. That was assumed to be true by the court. See id. at 712–714. Rather, the


                                              11
question the court grappled with in Beadles was whether the surgeon had become the

COS prior to actually beginning the surgical procedure. See id. at 712–714. By

approving of the trial court’s jury instruction quoted above, the court held that the

surgeon, at least while he was actually conducting the operation, had control over the

OR staff as a matter of law, such that he could have been held vicariously liable for the

negligent acts or omissions of the OR staff that may have occurred during that time.

       In other words, under Beadles, the operating surgeon should presumptively be

understood, at least once he or she has begun to physically operate on the patient, to

have direction and control over the OR staff. Indeed, in a similar case, Krane v. St.

Anthony Hospital System, 738 P.2d 75, 76–77 (Colo. App. 1987), a div ision of the

Colorado Court of Appeals stated: “[T]he alleged negligent act of the surgical nurse

took place over two-and-one-half hours into the surgery, so there can be no factual

dispute that the operating surgeon had assumed control.”

C.     Good Cause

       The Court concludes that based on the above-cited case law, applied to the

allegations in Plaintiff’s original Complaint, a diligent litigant under these circumstances

should have known that a COS claim against Bordelon was available at the outset of

this litigation. As a consequence Plaintiff has failed to demonstrate good cause under

Rule 16(b)(4) for the late amendment to his Complaint that he seeks.

       Plaintiff asserts in his Motion that Bordelon’s deposition testimony revealed the

previously unknown bases for the legal conclusions that: “[A]s the lead surgeon . . .

[Bordelon] had the right to control the surgical team; . . . the authority to direct the

surgical team with respect to patient positioning and trocar adjustment during surgery;

                                              12
and that he had assumed control and direction of the operating room at the time

[Plaintiff] fell.” (ECF No. 42 at 2.)

       Similarly, Plaintiff avers that Williams’ deposition testimony “confirmed that

Defendant Bordelon had the authority and control to direct the nursing staff during

surgery” (Id. at 3); and that the SPC revealed that “Bordelon had the right, authority,

and means to control each and every aspect of [Plaintiff’s] position and security during

surgery” (Id. at 4).

       However, it is clear from the allegations in Plaintiff’s Complaint that at the time

the Complaint was filed, and thus ipso facto before the Scheduling Order’s deadline to

amend, Plaintiff was aware that 1) Bordelon was the primary and operating surgeon for

Plaintiff’s surgery, and 2) that Plaintiff fell from the operating table during the surgical

operation. Specifically, Plaintiff alleges in his original Complaint that “Bordelon was the

primary surgeon for [Plaintiff’s] hernia surgery” (ECF No. 1 ¶ 19), and that “[d]uring the

surgery[,] [Plaintiff] was rolled slightly to his right and placed in a slight Trendelenburg

position.” (Id. ¶ 26 (emphasis added).) Plaintiff alleges that before the operation had

been completed (Id. ¶¶ 27, 31, 34), he fell from that position off of the operating table.

(Id. ¶¶ 27–28.)

       Under Colorado law, the operating surgeon is presumptively the COS at the time

he is conducting a surgical procedure. See Beadles, 311 P.2d at 713–714; Krane, 738

P.2d at 76–77. The Court therefore concludes that a diligent litigant in Plaintiff’s

position would have known that a COS claim against Bordelon was available from the

time the complaint in this action was filed. Accordingly, Plaintiff has failed to

demonstrate good cause under Federal Rule of Civil Procedure 16(b)(4), and his

                                              13
Motion must be denied.

                                 V. CONCLUSION

      In accordance with the foregoing, the Court ORDERS that Plaintiff’s Motion to

Amend the Complaint (ECF No. 42) is DENIED.


      Dated this 16th day of January 2020.

                                                  BY THE COURT:




                                                  William J. Martínez
                                                  United States District Judge




                                         14
